

	

		II

		109th CONGRESS

		1st Session

		S. 1889

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish the Comprehensive Entitlement Reform

		  Commission.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Comprehensive Entitlement Reform

			 Commission Act of 2005.

		2.DefinitionsIn this Act:

			(1)CommissionThe

			 term Commission means the Comprehensive Entitlement Reform

			 Commission established under section 3.

			(2)MedicaidThe

			 term Medicaid means the program established under title XIX of

			 the Social Security Act (42 U.S.C. 1396 et seq.).

			(3)MedicareThe

			 term Medicare means the program established under title XVIII of

			 the Social Security Act (42 U.S.C. 1395 et seq.).

			(4)Social

			 SecurityThe term Social Security means the

			 program of old-age, survivors, and disability insurance benefits established

			 under title II of the Social Security Act (42 U.S.C. 401 et seq.).

			3.Establishment of

			 commissionThere is

			 established a commission to be known as the Comprehensive Entitlement

			 Reform Commission.

		4.PurposeThe Commission will review Social Security,

			 Medicare, and Medicaid and make comprehensive recommendations to sustain the

			 solvency and stability of these three programs for future generations.

		5.Duties of the

			 commission

			(a)In

			 generalThe Commission shall conduct a comprehensive review of

			 Social Security, Medicare, and Medicaid consistent with the purpose specified

			 in section 4 and shall submit the report required under subsection (b).

			(b)Report

				(1)ReportNot

			 later than 1 year after the selection of the 2 Co-Chairpersons and the

			 Executive Director of the Commission, the Commission shall prepare and submit a

			 final report that contains a detailed statement of the recommendations,

			 findings, and conclusions of the Commission to the appropriate Committees of

			 Congress and the President.

				(2)Public

			 availabilityThe report submitted under this subsection shall be

			 made available to the public.

				6.Membership

			(a)Number and

			 appointmentThe Commission shall be composed of 8 members, to be

			 appointed as follows:

				(1)The majority

			 leader of the Senate shall appoint 2 members.

				(2)The minority

			 leader of the Senate shall appoint 2 members.

				(3)The Speaker of

			 the House of Representatives shall appoint 2 members.

				(4)The minority

			 leader of the House of Representatives shall appoint 2 members.

				(b)Prohibited

			 appointmentsMembers of the Commission shall not include Members

			 of Congress or other elected Federal, State, or local government

			 officials.

			(c)Period of

			 appointmentEach member shall be appointed for the life of the

			 Commission. Any vacancies shall not affect the power and duties of the

			 Commission but shall be filled in the same manner as the original

			 appointment.

			(d)DateMembers

			 of the Commission shall be appointed by not later than 30 days after the date

			 of enactment of this Act.

			(e)Initial

			 organization periodNot later than 60 days after the date of

			 enactment of this Act, the Commission shall develop and implement a schedule

			 for completion of the review and report required under section 5.

			(f)Co-ChairpersonsThe

			 Commission shall select 2 Co-Chairpersons from among its members.

			(g)TerminationThe

			 Commission shall terminate on the date that is 30 days after the date on which

			 the Commission submits the report required under section 5(b)(1).

			7.Administration

			(a)QuorumFive

			 members of the Commission shall constitute a quorum for purposes of voting, but

			 a quorum is not required for members to meet and hold hearings.

			(b)Meetings

				(1)In

			 generalThe Commission shall meet at the call of the

			 Co-Chairpersons or a majority of its members.

				(2)Open

			 meetingsEach meeting of the Commission, other than meetings in

			 which classified information is to be discussed, shall be open to the

			 public.

				(c)HearingsThe

			 Commission may hold such hearings and undertake such other activities as the

			 Commission determines to be necessary to carry out its duties.

			(d)Travel

			 expensesMembers shall receive travel expenses, including per

			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title

			 5, United States Code, while away from their homes or regular places of

			 business in performance of services for the Commission.

			(e)Staff

				(1)Executive

			 directorThe Commission shall have a staff headed by an Executive

			 Director. The Executive Director shall be paid at a rate equivalent to a rate

			 established for the Senior Executive Service under section 5382 of title 5,

			 United States Code.

				(2)Staff

			 appointmentWith the approval of the Commission, the Executive

			 Director may appoint such personnel as the Executive Director determines to be

			 appropriate.

				(3)Actuarial

			 experts and consultantsWith the approval of the Commission, the

			 Executive Director may procure temporary and intermittent services under

			 section 3109(b) of title 5, United States Code.

				(4)Detail of

			 government employeesUpon the request of the Commission, the head

			 of any Federal agency may detail, without reimbursement, any of the personnel

			 of such agency to the Commission to assist in carrying out the duties of the

			 Commission. Any such detail shall not interrupt or otherwise affect the civil

			 service status or privileges of the Federal employee.

				(5)Other

			 resourcesThe Commission shall have reasonable access to

			 materials, resources, statistical data, and other information such Commission

			 determines to be necessary to carry out its duties from the Library of

			 Congress, the Chief Actuary of Social Security, the Congressional Budget

			 Office, and other agencies and elected representatives of the executive and

			 legislative branches of the Federal Government. The Co-Chairpersons of the

			 Commission shall make requests for such access in writing when

			 necessary.

				8.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized to be appropriated for fiscal year

			 2006, $1,500,000 to carry out the purposes of this Act.

			(b)AvailabilityAny

			 sums appropriated under the subsection (a) shall remain available, without

			 fiscal year limitation, until expended.

			

